Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Applicant’s response filed September 14, 2021 is acknowledged.  Claims 1 and 4 are amended and claims 12-20 are withdrawn from consideration.  Claims 1-11 are further considered on the merits.
Response to Amendment
In light of applicant’s amendment the examiner withdraws all grounds of rejection set forth in previous office actions.
Election/Restrictions
This application is in condition for allowance except for the presence of claims 12-20 directed to a non-elected without traverse.  Accordingly, claims 12-20 been cancelled in the examiner’s amendment set forth below.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

Cancelled.

Allowable Subject Matter
Claims 1-11 are allowed.
The following is an examiner’s statement of reasons for allowance: the closest prior art of record fails to anticipate or render obvious the novel subject matter of applicant’s invention, namely a water filter control system wherein turbidity and filter bed expansion levels are measured within the filter system during a backwash process thereby reducing the amount of wastewater production during said backwash process in addition to more accurate monitoring of turbidity levels within said filter system.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIRK R BASS whose telephone number is (571)270-7370.  The examiner can normally be reached on 8-4:30 EST Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


DIRK R. BASS
Primary Examiner
Art Unit 1779



/DIRK R BASS/Primary Examiner, Art Unit 1779